2 F.3d 1149
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Reginald Eugene HAYDEN, Plaintiff-Appellant,v.Mahlon MAYHEW, Defendant-Appellee.
No. 92-6456.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 25, 1993.Decided:  August 18, 1993.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Glen E. Conrad, Magistrate Judge.  (CA-91-239-R)
Reginald Eugene Hayden, Appellant Pro Se.
Mark Ralph Davis, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellee.
W.D.Va.
AFFIRMED.
Before WILKINSON, WILKINS, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Reginald Eugene Hayden appeals from the magistrate judge's order denying relief under 42 U.S.C. Sec. 1983 (1988).  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.  Hayden v. Mayhew, No. CA-91-239-R (W.D. Va.  Feb. 25, 1992, Mar. 20, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED